Judgment and order reversed and new trial granted, costs to abide the event, unless within twenty days plaintiff stipulate to reduce the recovery of damages to the sum of $15,000; in which event the judgment as so modified and the order are unanimously affirmed, without costs. The decedent was thirty-four years of age when he met his death. According to the tables introduced in evidence, he had an expectancy of life of about thirty years. He left a widow and two sons, the eldest about five years of age at the time of his father’s death, and the youngest about sixteen months. According to plaintiff’s testimony, he brought home for her support from twenty dollars to twenty-five dollars a week on an average, although he sometimes earned more. As matter of fact, while in the employ of the city he had earned something like $1,100 a year. The money which he earned was devoted, not only to the support of his widow and children, but to his own support; and as there were four- in the family, it cannot reasonably be assumed that more than-*929three-fourths of his earnings were devoted to the support of his wife and children. Assuming that he devoted $900 a year to their support, which is probably much more than' the actual amount, the present value of an annuity of that amount, computed according to the Northampton Tables, would be $11,360; according to the Carlisle Tables, $12,834. If we add to this a reasonable amount for possible increased earning capacity, or other elements of pecuniary loss, which cannot be mathematically computed, and for the present diminished purchasing power of money, we think that $15,000 would be as large a verdict as can be sustained upon the record. Jenks, P. J., Thomas, Stapleton, Putnam and Blaekmar, JJ., concurred.